DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 8-11, filed 3 August, 2022 with respect to the rejection(s) of claim(s) 1-2, 5-6, 8-11, 13, 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by OGINO (US 8,884,191), claim 7 under 35 U.S.C. 103 as being unpatentable over OGINO, claims 3 and 12 under 35 U.S.C. 103 as being unpatentable over OGINO, in view of ENGMAN (WO 2019/027362), and claims 4, 14, and 17-20 under 35 U.S.C. 103 as being unpatentable over OGINO, in view of YEN (US 2020/0346516) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of HIOKI (US 2010/0258645 A1). HIOKI cures the deficiencies of the prior art relied upon within the Non-Final Office Action mailed on 23 May, 2022 by disclosing the positioning of IR panels directly over the passenger seats for the purposes of quickly warming an occupant, in addition to providing individual control of the IR panels for the purposes related to energy savings and comfortability.  The teachings of HIOKI have been incorporated in new ground(s) rejections presented herein.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 3 August, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-8, and 11-22 are pending.
Claims 9-10 are cancelled by amendment.
Claims 21-22 are new.

Specification
Amendments to the abstract have been received with the reply filed on 3 August, 2022. The amendments overcome the objections set forth within the Non-Final Office Action mailed on 23 May, 2022, and further, do not present any new matter. As such, the aforementioned objections are withdrawn.

Claim Objections
Amendments to the claims have been received with the reply filed on 3 August, 2022. The amendments overcome the objections set forth within the Non-Final Office Action mailed on 23 May, 2022, and further, do not present any new matter. As such, the aforementioned objections are withdrawn.

Claim Rejections - 35 USC § 112
Amendments to the claims have been received with the reply filed on 3 August, 2022. The amendments overcome the rejections under 35 U.S.C. 112(b) set forth within the Non-Final Office Action mailed on 23 May, 2022, and further, do not present any new matter. As such, the aforementioned rejections under 35 U.S.C. 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11, 13, 15-16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (US 8,884,191 B2 – published 11 November, 2014), in view of HIOKI (US 2010/0258645 A1 – published 14 October, 2010).
As to claim 1, OGINO discloses an infrared (IR) heating module for a vehicle having a passenger cabin (abstract; col.1, lines  40-59; col.13, lines 57-col.14, line 6) comprising:
at least one IR panel (2/3; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14);
a controller (34; col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6) coupled to the at least one IR panel (such as shown at least in figures 9a and 10a, in view of the previously cited control recitations) for controlling operation of the IR heating module (col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; MPEP §2114-II); and
a power supply (col.13, lines 6-7) coupled to the controller for supplying power to the IR heating module (in view of the controller energizing and deenergizing the IR heating module and power being supplied by the alternator to the IR heating module, as noted in the previous citations),
wherein the at least one IR panel is adapted and configured to be installed in a roof within the passenger cabin of the vehicle (figure 6b and 7b; col.13, lines 30-39).
However, OGINO does not explicitly disclose wherein the IR panel is disposed in at least one of the roof along a center axis of the roof, the roof adjacent to a b-pillar of the vehicle, and the roof above each of a plurality of seats of the vehicle.
HIOKI, however, is within the field of endeavor provided infrared rays being radiated from panels along a ceiling of a vehicle (2, 3, 20; figure 1-4; abstract). Particularly, HIOKI teaches that the IR panel includes a plurality of IR panels (2, 3, 20) which are disposed in the roof above each of a plurality of seats (figures 1-4; par. 15-18) The IR panels are positioned as such to promote quick warming of the occupant (par. 18). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, to include a plurality of IR panels each positioned above each of the seats of the vehicle for the purposes of promoting quick warming of the occupant.

As to claim 2, OGINO, as modified, further discloses wherein the power supply is configured to operate the at least one IR panel between 100 and 300 Watts (col. 12, line 62- col.13, line 9).

As to claim 5, OGINO, as modified, further discloses wherein the controller is adapted and configured to turn on the IR heater module based on a user-initiated action (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 6, OGINO, as modified, further discloses wherein a user-initiated action is at least opening a door of the vehicle (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 7, OGINO, as modified, discloses wherein the at least one heating panel has radiating surface area (such as the surface area of 2/3 within figures 1-8 and 13-14). 
However, OGINO does not further disclose wherein the surface area of the heating (IR) panel is between 2 and 5 square meters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of OGINO to have a radiating surface area of the heating panel between 2 and 5 square meters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of OGINO would not operate differently with the claimed surface area and since the heating panels are provided within surfaces of the vehicle, which have finite dimensions, would function appropriately having the claimed surface area. Further, applicant places no criticality on the range claimed, indicating “The surface are dimensions of the IR panel 8 or IR panels 8a-8d may be adjusted according to the vehicle size” (specification par. [0029]).

As to claim 8, OGINO discloses a vehicle(abstract; col.1, lines  40-59; col.13, lines 57-col.14, line 6) having an infrared (IR) heating module (combination of 2/3 with 34 and a power supply; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14;col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6; col.13, lines 6-7; col.13, lines  57- col.14, line 6) having at least one IR panel (2/3; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14) for controlling a climate within a vehicle (col.1, lines 57-59; MPEP §2114 – II), the vehicle comprising:
a cabin adapted and configured to house a plurality of passengers (figure 7b);
a roof (figure 6b and/or 7b, including upper roof surface and pillar surfaces of the vehicle) within an upper surface of the cabin; and
a plurality of seats (figure 7b) adapted and configured to  seat a plurality of passengers within the cabin (figure 7b, in view of figure 6b);
wherein the at least one IR panel is installed within the roof of the vehicle (figure 6b and 7b; col.13, lines 30-39).
However, OGINO does not explicitly disclose wherein the IR panel is disposed in at least one of the roof along a center axis of the roof, the roof adjacent to a b-pillar of the vehicle, and the roof above each of a plurality of seats of the vehicle.
HIOKI, however, is within the field of endeavor provided infrared rays being radiated from panels along a ceiling of a vehicle (2, 3, 20; figure 1-4; abstract). Particularly, HIOKI teaches that the IR panel includes a plurality of IR panels (2, 3, 20) which are disposed in the roof above each of a plurality of seats (figures 1-4; par. 15-18) The IR panels are positioned as such to promote quick warming of the occupant (par. 18). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, to include a plurality of IR panels each positioned above each of the seats of the vehicle for the purposes of promoting quick warming of the occupant.

As to claim 11, OGINO, as modified, further discloses wherein the IR heating module further comprises a power supply (col.13, lines 6-7)configured to output power from the at least one IR panel (as it is understood that power is supplied from the power supply to the IR, by controller of the controller, to the IR panel, which outputs the power as heat from the IR panel to warm an occupant/interior of the vehicle) within a range of  100 and 300 Watts (col. 12, line 62- col.13, line 9).

As to claim 13, OGINO, as modified, discloses the IR heating module further comprising a thermostat which is capable of detecting a temperature within the cabin of the vehicle (col.3, lines 1-5; see MPEP §2114 – II). 

As to claim 15, OGINO, as modified, further discloses wherein the controller is adapted and configured to turn on the IR heater module based on a user-initiated action (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 16, OGINO, as modified, further discloses wherein a user-initiated action is at least opening a door of the vehicle (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 21, OGINO, as modified, taught wherein each of the plurality of IR panels are disposed in the roof above each of the plurality of seats (rejection of claim 1). 
Furthermore, while the functionality of the IR panels being individually controllable is merely a manner of operation that does not differentiate the claimed invention from the prior art (MPEP §2114 – II), HIOKI further discloses wherein the IR panels are controlled individually, which enable energy savings and comfortableness (par. 32). As such, it would have been further obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the IR panels of OGINO to be individually controllable for these reasons. 

As to claim 22, OGINO, as modified, taught wherein each of the plurality of IR panels are disposed in the roof above each of the plurality of seats (rejection of claim 8). 
Furthermore, while the functionality of the IR panels being individually controllable is merely a manner of operation that does not differentiate the claimed invention from the prior art (MPEP §2114 – II), HIOKI further discloses wherein the IR panels are controlled individually, which enable energy savings and comfortableness (par. 32). As such, it would have been further obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the IR panels of OGINO to be individually controllable for these reasons. 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (US 8,884,191 B2 – published 11 November, 2014), in view of HIOKI (US 2010/0258645 A1 – published 14 October, 2010) and ENGMAN (WO 2019/027362 A1 – published in English on 7 February, 2019).
As to claim 3, OGINO, as modified, does not explicitly provide wherein the power supply provides power to the IR heating module independent of at least one of a battery and an engine of the vehicle. In particular, OGINO provides wherein the alternator, which is associated with an engine of vehicles, provides the power generated to the IR panel, when commanded by the controller.
ENGMAN, however, is within the field of endeavor provided an IR heater (7) to heat air of a vehicle (abstract). ENGMAN teaches that the systems subsystem for storing electrical energy is separated from the other electrical components of the vehicle (abstract), and is used to supply power to the IR heater (pg. 4, lines 14-16). It is noted that in known systems, either an external power source, such as a stationary grid is used to power the heating, (pg. 1, lines 19-22) or energy from a vehicle’s power source is used ( pg. 1, lines 23-27). Both known methods of supplying electrical energy to heaters of a vehicle have disadvantages, such as restricting the use of the heaters to stationary vehicle operations (pg. 1, lines 19-22) and decreasing the vehicles battery to a level that is insufficient to start the vehicle (pg. 1, lines 23-27). As such, it is desirable to implement the power source of the IR heating panel, as a power source independent from the vehicle’s electrical systems, so as to overcome these disadvantages known within the art. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, in view of HIOKI, with the teachings of ENGMAN to incorporate the IR panel being power by a power source that is at least independent of the electrical systems, such as the battery, of the vehicle for these reasons.

As to claim 12, OGINO, as modified by HIOKI, does not explicitly provide wherein the power supply provides power to the IR heating module independent of at least one of a battery and an engine of the vehicle. In particular, OGINO provides wherein the alternator, which is associated with an engine of vehicles, provides the power generated to the IR panel, when commanded by the controller.
ENGMAN, however, is within the field of endeavor provided an IR heater (7) to heat air of a vehicle (abstract). ENGMAN teaches that the systems subsystem for storing electrical energy is separated from the other electrical components of the vehicle (abstract), and is used to supply power to the IR heater (pg. 4, lines 14-16). It is noted that in known systems, either an external power source, such as a stationary grid is used to power the heating, (pg. 1, lines 19-22) or energy from a vehicle’s power source is used ( pg. 1, lines 23-27). Both known methods of supplying electrical energy to heaters of a vehicle have disadvantages, such as restricting the use of the heaters to stationary vehicle operations (pg. 1, lines 19-22) and decreasing the vehicles battery to a level that is insufficient to start the vehicle (pg. 1, lines 23-27). As such, it is desirable to implement the power source of the IR heating panel, as a power source independent from the vehicle’s electrical systems, so as to overcome these disadvantages known within the art. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, in view of HIOKI, with the teachings of ENGMAN to incorporate the IR panel being power by a power source that is at least independent of the electrical systems, such as the battery, of the vehicle for these reasons.

Claims 4, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (US 8,884,191 B2 – published 11 November, 2014), in view of HIOKI (US 2010/0258645 A1 – published 14 October, 2010) and YEN (US 2020/0346516 A1 – filed 1 May, 2019).
As to claim 4, OGINO, as modified, further discloses use of a thermostat which is capable of detecting a temperature within the cabin of the vehicle (col.3, lines 1-5; see MPEP §2114 – II). 
However, OGINO does not further disclose a thermostat coupled to the controller for detecting a temperature within the passenger cabin, wherein the controller is adapted and configured to turn on the module automatically when a temperature of the thermostat reaches a threshold value.
YEN, however, is within the field of endeavor provided a radiant heating system for regulating a climate within the interior of a vehicle (abstract). YEN teaches a plurality of radiant heating panels (22), which are coupled to an energy source (24; par. 23) and controller (34; par. 27). A thermostat (30; par. 25-26) is associated with the system for detecting a temperature, such as the climate inside the cabin (par. 25) or occupant (par. 26). The controller is taught to communicate with the thermostat to receive information regarding the climate of the ambient cabin temperature and/or the occupant (par. 27), so as to provide regulation of the ambient climate proximate to a seat via selective activation of the radiant heating panels (par. 27). In particular,  the controller receives information with regards to the temperature within the passenger cabin, then compares the sensed temperature to a predetermined threshold value (setpoint, 36). The controller then automatically controls operation of the radiant heating panels when the temperature sensor reaches the threshold value (par. 30); MPEP §2111.04-II, with regards to apparatus claims with contingent limitations. Doing such, the intensity of the heat output can be varied by the radiant heating panels, so as to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant (par. 30). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, in view of HIOKI, with the teachings of YEN to incorporate the thermostat and controller connection and operation for this reason to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant, in addition to varying the output of the radiant heating panels.

As to claim 14, OGINO, as modified by HIOKI, disclosed the IR heating module further comprising a thermostat which is capable of detecting a temperature within the cabin of the vehicle (col.3, lines 1-5; see MPEP §2114 – II), and further wherein the IR module comprises a controller (34; col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6).
However, OGINO does not further disclose the controller being adapted and configured to turn on the at least one IR panel automatically when a temperature of the thermostat reaches a threshold value.
YEN, however, is within the field of endeavor provided a radiant heating system for regulating a climate within the interior of a vehicle (abstract). YEN teaches a plurality of radiant heating panels (22), which are coupled to an energy source (24; par. 23) and controller (34; par. 27). A thermostat (30; par. 25-26) is associated with the system for detecting a temperature, such as the climate inside the cabin (par. 25) or occupant (par. 26). The controller is taught to communicate with the thermostat to receive information regarding the climate of the ambient cabin temperature and/or the occupant (par. 27), so as to provide regulation of the ambient climate proximate to a seat via selective activation of the radiant heating panels (par. 27). In particular,  the controller receives information with regards to the temperature within the passenger cabin, then compares the sensed temperature to a predetermined threshold value (setpoint, 36). The controller then automatically controls operation of the radiant heating panels when the temperature sensor reaches the threshold value (par. 30; MPEP §2111.04-II, with regards to apparatus claims with contingent limitations). Doing such, the intensity of the heat output can be varied by the radiant heating panels, so as to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant (par. 30). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, in view of HIOKI, with the teachings of YEN to incorporate the thermostat and controller connection and operation for this reason to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant, in addition to varying the output of the radiant heating panels.

As to claim 17, OGINO discloses a non-transitory machine-readable medium on which  program is stored for providing instructions to a controller(34; col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6) of an infrared (IR) heating module within a vehicle, the IR heating module having at least one heating panel (2/3; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14), the program, when executed by a processor (based on the controllers ability to receive and send signals for operation), causing the processor to perform:
detecting a temperature within a cabin of the vehicle (col.3, lines 1-5) based on an output of a thermostat within the vehicle (col. 3, lines 1-5);
initiating an operation of the at least one IR panel (col3, lines  1-37),
wherein the at least one IR panel is installed within the roof of the vehicle(figure 6b and 7b; col.13, lines 30-39).
However, OGINO does not explicitly disclose wherein the IR panel is disposed in at least one of the roof along a center axis of the roof, the roof adjacent to a b-pillar of the vehicle, and the roof above each of a plurality of seats of the vehicle or disclose wherein the controller receives a signal related to the temperature detected, and initiations the operation of the IR panel based on the received signal.
HIOKI, however, is within the field of endeavor provided infrared rays being radiated from panels along a ceiling of a vehicle (2, 3, 20; figure 1-4; abstract). Particularly, HIOKI teaches that the IR panel includes a plurality of IR panels (2, 3, 20) which are disposed in the roof above each of a plurality of seats (figures 1-4; par. 15-18) The IR panels are positioned as such to promote quick warming of the occupant (par. 18). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO, to include a plurality of IR panels each positioned above each of the seats of the vehicle for the purposes of promoting quick warming of the occupant.
YEN, however, is within the field of endeavor provided a radiant heating system for regulating a climate within the interior of a vehicle (abstract). YEN teaches a plurality of radiant heating panels (22), which are coupled to an energy source (24; par. 23) and controller (34; par. 27). A thermostat (30; par. 25-26) is associated with the system for detecting a temperature, such as the climate inside the cabin (par. 25) or occupant (par. 26). The controller is taught to communicate with the thermostat to receive information regarding the climate of the ambient cabin temperature and/or the occupant (par. 27), so as to provide regulation of the ambient climate proximate to a seat via selective activation of the radiant heating panels (par. 27). In particular,  the controller receives information with regards to the temperature within the passenger cabin, then compares the sensed temperature to a predetermined threshold value (setpoint, 36). The controller then automatically controls operation of the radiant heating panels when the temperature sensor reaches the threshold value (par. 30; MPEP §2111.04-II, with regards to apparatus claims with contingent limitations). Doing such, the intensity of the heat output can be varied by the radiant heating panels, so as to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant (par. 30). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO with the teachings of YEN to incorporate the thermostat and controller connection and operation for this reason to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant, in addition to varying the output of the radiant heating panels.

As to claim 18, OGINO, as modified, further discloses wherein the processor(in view of the controller, which incorporates the processor based on ability to receive and send signals for operation, energizing and deenergizing the IR heating module and power being supplied by the alternator to the IR heating module) is configured to perform he step of supplying power from a power supply(col.13, lines 6-7)  to the at least one IR panel between 100 and 300 Watts (col. 12, line 62- col.13, line 9).

As to claim 19, OGINO, as modified, further discloses wherein the controller is adapted and configured to turn on the IR heater module based on a user-initiated action (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 20, OGINO, as modified, further discloses wherein a user-initiated action is at least opening a door of the vehicle (col.8, line 67-col.9, line 12; col.9, lines 48-55).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/2/2022